Per Curiam.
This case, reported in 171 Wis. 586, 178 N. W. 9, having been decided by this court upon appeal from orders of the circuit court for Milwaukee county which orders were by this court affirmed, and an appeal from such judgment having been taken to the supreme court of the United States and said court having reversed the judgment of this court as shown by its mandate now on file:
It is ordered and adjudged, in accordance with said mandate, that the former judgment of this court entered June 1, 1920, be and the same is hereby in all things vacated and set aside; and
It is further ordered that the orders of the circuit court appealed from be and the same are reversed, with costs; and the cause is remanded with directions to reinstate plaintiff’s complaint and cause of action, and for further proceedings according to law.